               Case 1:19-cr-00846-KPF Document 83 Filed 04/17/20 Page 1 of 1




                                                          April 13, 2020

     Honorable Andrew L. Carter, Jr.
     United States District Judge
     United States Courthouse
     40 Foley Square
     New York, NY 10007
                                                               MEMO ENDORSED
                                   Re: United States v. Malik Hawkins
                                            19 Cr. 846 (ALC)
     Dear Judge Carter:

             I have reviewed the MDC letter, dated April 9th from Holly Pratesi, Senior Staff Attorney
     in response to the Court’s April 3d order. The response completely ignores the request for a
     shower chair and reiterates that Mr. Hawkins must request a form for his wheelchair. As stated
     in my letter motion and the email sent to MDC, Mr. Hawkins made the request, as directed by
     MDC, without appropriate response and action by his unit counselor.

            I have enclosed a proposed order. If the MDC fails to comply, I am requesting that the
     Court hold a hearing requiring MDC to provide a witness to give sworn testimony on the issue.

            Your consideration is greatly appreciated.

                                                                 Very truly yours,

                                                                 /s/
                                                                 BOBBI C. STERNHEIM

     Enc.
     cc: Government Counsel

The Court has received communications from the Bureau of Prisons indicating
that Mr. Hawkins has now or will imminently be receiving the equipment he is
owed pursuant to Judge Carter's prior order. Based on those representations,
Defendant's motion for a hearing is DENIED as moot.

Dated:     April 17, 2020                             SO ORDERED.
           New York, New York




                                                      HON. KATHERINE POLK FAILLA
                                                      UNITED STATES DISTRICT JUDGE
